Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a locking mechanism in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 15, the term "unsharpened” is a relative term which renders the claim indefinite.  The term "unsharpened" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 102
Claim 15, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutter (US D163,911).
Sutter discloses all the positively recited elements of the invention including a training weapon, comprising:
a handle (e.g., fig. below) with a top and a bottom,

an unsharpened straight knife blade (e.g., fig. below, at least some portions of the straight knife blade are unsharpened and straight) attached to the bottom of the handle,
wherein the axe blade comprises an unsharpened chopping surface (e.g., fig. below, some portions are unsharpened) and two curved, unsharpened surfaces (e.g., fig. below) located between the handle and the unsharpened chopping surface (e.g., fig. below, the two curved, unsharpened surfaces are located between the unsharpened chopping surface and the handle).

    PNG
    media_image1.png
    899
    440
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
Claims 1, 4, and 8-14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Sutter.
	Regarding claim 1, Sutter discloses the invention substantially as claimed including a multi-bladed weapon comprising:
a handle (e.g., fig. below) with a top and a bottom,
an axe blade (e.g., fig. below) attached to the top of the handle, and
a straight knife blade (e.g., fig. below) attached to the bottom of the handle,
wherein the axe blade comprises a chopping surface (e.g., fig. below) and two curved surfaces located between the handle and the chopping surface (e.g., fig. below), one or both of the curved surfaces are sharpened (e.g., one of the curved surfaces is sharpened as shown below) except in the area proximate to the handle (e.g., one of the curved surfaces is not sharpened), where a portion of the curved surfaces is unsharpened (e.g., one of the curved surfaces is not sharpened) but fails to explicitly teach at least a half inch in length is unsharpened.  However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the unsharpened curved surface to be at least a half inch because selecting a length of unsharpened curved surface would have been a mere design consideration based on the desired size of the device. Such a modification would have involved only routine skill in the art to accommodate dimensional requirement of the device since such a modification would have involved a mere change in the size of a component.  It has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

    PNG
    media_image2.png
    899
    463
    media_image2.png
    Greyscale


Regarding claims 8-13, the modified Sutter fails to explicitly teach the overall length of the weapon being between around 7 and about 11 inches as presently claimed in claim 8/between around 8 and 10 inches as presently claimed in claim 9, the overall length of the knife blade being between about 1 and about 5 inches as presently claimed in claim 10/between about 2 and about 4 inches as presently claimed in claim 11/between about 2.5 and about 3.5 inches as presently claimed in claim 12, and the axe blade extending between about 2 and 4 inches from the handle as presently claimed in claim 13.  However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the overall length of the weapon to be between around 7 and about 11 inches or between around 8 and 10 inches, the overall length of the knife blade to be between about 1 and about 5 inches/between about 2 and about 4 inches/between about 2.5 and about 3.5 inches, and the axe blade to extend between about 2 and 4 inches from the handle because selecting the overall length of the weapon/the overall length of the knife blade/extension of the axe blade from the handle would have been a mere design consideration based on the desired size of the weapon. Such a modification would have involved only routine skill in the art to accommodate dimensional requirement of the weapon since such a modification would have involved a mere change in the size of a component.  It has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
.
Claims 1-2, 4, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsey (US 2,714,509).
	Regarding claim 1, Ramsey discloses the invention substantially as claimed including a multi-bladed weapon comprising:
a handle (e.g., 15) with a top and a bottom,
an axe blade (e.g., fig. below) attached to the top of the handle, and
a straight knife blade (e.g., fig. below) attached to the bottom of the handle,
wherein the axe blade comprises a chopping surface (e.g., fig. below) and two curved surfaces located between the handle and the chopping surface (e.g., fig. below), one or both of the curved surfaces are sharpened (e.g., one of the curved surface is 
Regarding claim 2, the modified Ramsey teaches the weapon is prepared from a single piece of metal, and the handle is a portion of the piece of metal (e.g., column 1, lines 68-69).
Regarding claim 4, the modified Ramsey fails to explicitly teach the handle comprising one or more curved recesses and/or finger grooves.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide one or more curved recesses and/or finger grooves as taught by applicant’s admitted prior art on the modified Ramsey in order to provide good handgrip portion.  Bernard, Jones, and Busch show examples.  It is noted that the common knowledge or well-known in the art statement of the previous 
	Regarding claims 8-13, the modified Ramsey fails to explicitly teach the overall length of the weapon being between around 7 and about 11 inches as presently claimed in claim 8/between around 8 and 10 inches as presently claimed in claim 9, the overall length of the knife blade being between about 1 and about 5 inches as presently claimed in claim 10/between about 2 and about 4 inches as presently claimed in claim 11/between about 2.5 and about 3.5 inches as presently claimed in claim 12, and the axe blade extending between about 2 and 4 inches from the handle as presently claimed in claim 13.  However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the overall length of the weapon to be between around 7 and about 11 inches or between around 8 and 10 inches, the overall length of the knife blade to be between about 1 and about 5 inches/between about 2 and about 4 inches/between about 2.5 and about 3.5 inches, and the axe blade to extend between about 2 and 4 inches from the handle because selecting the overall length of the weapon/the overall length of the knife blade/extension of the axe blade from the handle would have been a mere design consideration based on the desired size of the weapon. Such a modification would have involved only routine skill in the art to accommodate dimensional requirement of the weapon since such a modification would have involved a mere change in the size of a component.  It has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
.
Claim 3, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Sutter or Ramsey in view of Truesdell (US 2,559,689).
The modified Ramsey fails to teach a locking mechanism proximate to the knife blade with which to attach a sheath.  Truesdell teaches a locking mechanism (e.g., fig. 5) for locking a hand grip and shield a blade (e.g., fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Truesdell on the modified Sutter or Ramsey in order to provide a shield for shielding the knife blade when not in use.
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.
Applicant argues that those of skill in the martial art who use training weapons readily understand what is meant by “unsharpened”.    
The examiner notes that MPEP requires the specification should contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  If the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, the metes and bounds of the claimed invention are not clear.  In this case, there is no clear, concise, and exact meaning of the term “unsharpened”.  For example, it is unclear whether the phrases “a portion of the curved surfaces…is unsharpened”, “an unsharpened axe blade”, “an unsharpened straight knife”, “unsharpened chopping surface”, and “two curved, unsharpened surfaces” mean there are no sharp cutting edges, dull edges incapable of cutting, edges that have not been sharpened for cutting, worn out edges, not sharp enough for cutting any materials, not sharp but capable for cutting some materials, a head with axe blade shape with no cutting edges, a portion with a straight knife shape but no cutting edges, unmachined portions prior to sharpening, and/or at least one portion that is not sharp, 
Applicant further argues that Ramsey fails to teach the sharpened curved surfaces between the handle and the chopping surface.
The examiner respectfully disagrees.  As shown above, Ramsey does teach at least one of the curved surfaces is sharpened wherein the curved surfaces are located between the chopping surface and the handle as required.	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carrer is cited to show related devices.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEPHEN CHOI/Primary Examiner, Art Unit 3724